Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 07/13/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8, 14, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0182405 (Arnault) in view of Carbon Dioxide Flushing Technqiue to Prevent Cerberal Arterial Air Embolism and Stroke During TEVAR, Journal of Endovascular Therapy 23(2) (Kolbel et al.)
Regarding claims 1, 4, 5, Arnault discloses as shown in Figures 2A, 4, 5A-5C, 17 a method of reducing air within a stent graft delivery device, comprising;  providing a stent graft delivery device 
 Arnault discloses flushing a first liquid within the first fluid port, whereby the first liquid traverses the manifold passageway, traverses proximally through the pusher lumen, through a proximal end opening of the pusher catheter, and into the stent graft retention region, and at least a partial amount of the first liquid exits the stent graft retention region at a proximal end of the sheath arrangement. See paragraph [0116]; Arnault discloses flushing a second liquid within the second fluid port; see paragraph [0102];  whereby second liquid traverses the hub passageway, traverses proximally through the annular space and into the stent graft retention region, and at least a partial amount of the second liquid exits the stent graft retention region at the proximal end of the sheath arrangement; see paragraphs [0102], [0042]; and flushing a third liquid within the third fluid port; see paragraph [0132]; whereby the third liquid traverses proximally through the guide wire lumen and at least a partial amount of third fluid exits out of the proximal end of the guide wire catheter; see paragraph [0132]; 

Kolbel, from the same field of endeavor teaches a similar method as shown in Figure 1, where the method includes flushing a gas (carbon dioxide), a blood soluble gas in the form of carbon dioxide, within the port, and after a period of time subsequently flushing a second liquid within the port. See page 394, col. 2, Technique section, lines 1-14. Kolbel discloses the purpose of the two step process is to reduce air in the system using a preferable trapped gas which has less harm to the body. See page 394, col. 2, lines 2-15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the step flushing a gas within the second fluid port, and after a period of time subsequently flushing the second liquid within the second fluid port, in order to further reduce air in the system using a preferable trapped gas which has less harm to the body.
So modified, Arnault in view of Kolbel is considered to disclose flushing a gas within the second fluid port, and after a period of time subsequently flushing a second liquid within the second fluid port, whereby each of the gas and the second liquid traverses the hub passageway, traverses proximally through the annular space and into the stent graft retention region, and at least a partial amount of gas and at least a partial amount of second fluid exit the stent graft retention region at the proximal end of the sheath arrangement.
Since Kolbel, recognizes the amount of air present in a stent graft delivery device is a result effective variable to reduce the possibility of causing an air embolism based on the amount of fluid used to flush the device; see paragraphs [0004], [0102], [0110] and introduction section col. 2, lines 1-15 in Kolbel; it is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that the steps of flushing resulted in less than 0.2 ml of air is present in the stent graft delivery device, by varying the amounts of fluid used to flush stent graft delivery device, because it would only require the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8,  Arnault discloses as shown in Figures 2A, 4, 5A-5C, 17 a method of reducing air within a stent graft delivery device (system 30, see paragraph [0102]), comprising; providing a stent graft delivery device comprising a guide wire catheter (inner member 42, see paragraph [0102]), a dilator (distal tip 36, see paragraph [0102]) at a proximal end of the guide wire catheter, a pusher catheter (intermediate member 40, see paragraph [0102]) coaxially disposed over the guide wire catheter, a pusher catheter lumen, a proximal end of the pusher catheter spaced distally from the dilator to define a stent graft retention region (region where implantable device 120 extends) therebetween, a manifold (handle 34, see paragraph [0102]) longitudinally receiving the pusher catheter, a sheath hub (fitting 50, see paragraph [0102]) longitudinally receiving the pusher catheter, and a sheath (sheath 38, see paragraph [0102]) arrangement longitudinally extending from the sheath hub toward the dilator, the sheath arrangement being coaxial with and surrounding the guide wire catheter and the pusher catheter, wherein a manifold port (flush port in communication with lumens 140, see paragraph [0116]) is defined by the manifold and in communication with the pusher lumen, a sheath hub port (flush port on fitting 50, see paragraph [0102]) is defined by the sheath hub and in communication with an annular space defined between the sheath arrangement and the pusher catheter; see paragraph [0116]; flushing a third fluid within the sheath hub port; see paragraph [0102]; whereby the third fluid traverses proximally in the annular space and into the stent graft retention region and exiting the stent graft retention region at a proximal end of the sheath arrangement. see paragraph [0102], and flushing a fourth fluid (saline, see paragraph [0110]) within a distal end opening of the guide wire catheter, the fourth fluid traversing proximally through a guide wire lumen that extends longitudinally within the guide wire catheter and exiting out of the proximal end of the guide wire catheter, whereby the flushing steps contribute to a removal of air present in the stent graft delivery device prior to the delivery of the stent graft delivery device into a patient.

Kolbel, from the same field of endeavor teaches a similar method as shown in Figure 1, where the method includes flushing a gas (carbon dioxide), a blood soluble gas in the form of carbon dioxide, within the port, and after a period of time subsequently flushing a third fluid within the port. See page 394, col. 2, Technique section, lines 1-14. Kolbel discloses the purpose of the two step process is to reduce air in the system using a preferable trapped gas which has less harm to the body. See page 394, col. 2, lines 2-15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the step of flushing the second fluid in the form of a blood soluble gas disclosed by Kolbel within the sheath hub port, before flushing the third fluid with the sheath hub port, in order to further reduce air in the system using a preferable trapped gas which has less harm to the body.
So modified, Arnault in view of Kolbel is considered to disclose flushing a second fluid within the sheath hub port, the second fluid comprising a blood soluble gas, the second fluid traversing proximally in the annular space and into the stent graft retention region, and exiting the stent graft retention region at the proximal end of the sheath arrangement; flushing a third fluid within the sheath hub port, the third fluid traversing proximally in the annular space and into the stent graft retention region, and exiting the stent graft retention region at the proximal end of the sheath arrangement.
Since Kolbel, recognizes the amount of air present in a stent graft delivery device is a result effective variable to reduce the possibility of causing an air embolism based on the amount of fluid used to flush the device; see paragraphs [0004], [0102], [0110] and introduction section col. 2, lines 1-15 in Kolbel; it is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that the steps of flushing resulted in less 0.2 ml of air is present in the stent graft delivery device, by varying the amounts of fluid used to flush stent graft delivery device, because it would only require the optimization of a result effective variable, and it has been held that discovering an optimum value of a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, Arnault discloses as shown in Figures 2A, 4, 5A-5C, 17 a method of reducing air within a stent graft delivery device, comprising; providing a stent graft delivery device (system 30, see paragraph [0102]) comprising a guide wire catheter (inner member 42, see paragraph [0102]), a dilator (distal tip 36, see paragraph [0102]) at a proximal end of the guide wire catheter, a pusher catheter (intermediate member 40, see paragraph [0102]) coaxially disposed over the guide wire catheter , a proximal end opening of the pusher catheter spaced distally from the dilator to define a stent graft retention region (region where implantable device 120 extends) therebetween, a manifold (handle 34, see paragraph [0102]) longitudinally receiving the pusher catheter, a sheath hub (fitting 50, see paragraph [0102]) longitudinally receiving the pusher catheter, and a sheath (sheath 38, see paragraph [0102]) arrangement longitudinally extending from the sheath hub toward the dilator, the sheath arrangement being coaxial with and surrounding the guide wire catheter and the pusher catheter, wherein a manifold port (flush port, see paragraph [0116]) is defined by the manifold and in communication with the manifold passageway and the pusher lumen, a sheath hub port (flush port, see paragraph [0102]) is defined by the sheath hub and in communication with the hub passageway and an annular space defined between the sheath arrangement and the pusher catheter; introducing a first fluid of saline within the manifold port such that the first fluid of saline traverses the manifold passageway, proximally through the pusher lumen, through the proximal end opening of the pusher catheter, and into the stent graft retention region, and exits the stent graft retention region at a proximal end of the sheath arrangement; see paragraph [0116]; introducing a third fluid of saline within the sheath hub port, proximally in the annular space and into the stent graft retention region, and exits the stent graft retention region at the proximal end of the sheath arrangement; and introducing a fourth fluid of saline within a distal end opening of the guide wire catheter such that the fourth fluid of saline traverses proximally through a guide wire lumen that longitudinally extends within the guide wire catheter and exits out of the proximal end of the guide wire catheter. See paragraph [0132].
Arnault fails to disclose introducing a second fluid of carbon dioxide into within the sheath hub port such that the second fluid of carbon dioxide traverses the hub passageway and proximally in the 
Kolbel, from the same field of endeavor teaches a similar method as shown in Figure 1, where the method includes introducing a second fluid of  arbon dioxide, a blood soluble gas, within the port, and after a period of time subsequently introducing a third fluid within the port. See page 394, col. 2, Technique section, lines 1-14. Kolbel discloses the purpose of the two step process is to reduce air in the system using a preferable trapped gas which has less harm to the body. See page 394, col. 2, lines 2-15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the step introducing a second fluid in the form of a carbon dioxide within the sheath hub port, before introducing the third fluid with the sheath hub port, in order to further reduce air in the system using a preferable trapped gas which has less harm to the body.
So modified Arnault in view of Kolbel is considered to disclose introducing a second fluid of carbon dioxide within the sheath hub port such that the second fluid of carbon dioxide traverses the hub passageway and proximally in the annular space, and into the stent graft retention region, and exits the stent graft retention region at the proximal end of the sheath arrangement; introducing a third fluid of saline within the sheath hub port after the introducing a second fluid of carbon dioxide step such that the third fluid of saline traverses the hub passageway, proximally in the annular space, and into the stent graft retention region, and exits the stent graft retention region at the proximal end of the sheath arrangement.
Since Kolbel, recognizes the amount of air present in a stent graft delivery device is a result effective variable to reduce the possibility of causing an air embolism based on the amount of fluid used to flush the device; see paragraphs [0004], [0102], [0110] and introduction section col. 2, lines 1-15 in Kolbel; it is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that the steps of flushing resulted in less  0.2 ml of air is present in the stent graft delivery device, by varying the amounts of fluid used to flush stent graft delivery device, because it would only require the optimization of a result effective variable, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Arnault fails to disclose after flushing the first fluid port with the first liquid, flushing a gas within the second fluid port, and after a period of time subsequently flushing a second liquid within the second fluid port, whereby each of the gas and the second liquid traverses the hub passageway, traverses proximally through the annular space and into the stent graft retention region, and at least a partial 
Kolbel, from the same field of endeavor teaches a similar method as shown in Figure 1, where the method includes flushing a gas (carbon dioxide), a blood soluble gas in the form of carbon dioxide, within the port, and after a period of time subsequently flushing a second liquid within the second fluid port. See page 394, col. 2, Technique section, lines 1-14. Kolbel discloses the purpose of the two step process is to reduce air in the system using a preferable trapped gas which has less harm to the body. See page 394, col. 2, lines 2-15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the step flushing a gas within the second fluid port, before introducing the second liquid within the second fluid port, in order to further reduce air in the system using a preferable trapped gas which has less harm to the body.
Since Kolbel, recognizes the amount of air present in a stent graft delivery device is a result effective variable to reduce the possibility of causing an air embolism based on the amount of fluid used to flush the device; see paragraphs [0004], [0102], [0110] and introduction section col. 2, lines 1-15 in Kolbel; it is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that the steps of flushing resulted in less  0.2 ml of air is present in the stent graft delivery device, by varying the amounts of fluid used to flush stent graft delivery device, because it would only require the optimization of a result effective variable, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 22, Arnault discloses as shown in Figures 2A, 4, 5A-5C, 17 a method of reducing air within a stent graft delivery device (system 30, see paragraph [0102]), comprising the steps of: providing a stent graft delivery device comprising a guide wire catheter (inner member 42, see paragraph [0102]), a dilator (distal tip 36, see paragraph [0102]) at a proximal end of the guide wire catheter, a pusher catheter (intermediate member 40, see paragraph [0102]) coaxially disposed over the 
Arnaut fails to disclose flushing a second fluid within the sheath hub port, the second fluid comprising a blood soluble gas, the second fluid traversing proximally in the annular space and into the stent graft retention region and existing the stent graft retention region at the proximal end of the sheath arrangement, the flushing the third fluid.
Kolbel, from the same field of endeavor teaches a similar method as shown in Figure 1, where the method includes flushing second fluid composing a blood soluble gas (carbon dioxide), within the port, and after a period of time subsequently flushing a third liquid within the fluid port. See page 394, col. 2, Technique section, lines 1-14. Kolbel discloses the purpose of the two step process is to reduce air in the system using a preferable trapped gas which has less harm to the body. See page 394, col. 2, lines 2-15.

Regarding claim 23,  Arnault discloses as shown in Figures 2A, 4, 5A-5C, 17 a method of reducing air within a stent graft delivery device, comprising the steps of: providing a stent graft delivery device (system 30, see paragraph [0102]) comprising a guide wire catheter (inner member 42, see paragraph [0102]), a dilator (distal tip 36, see paragraph [0102]) at a proximal end of the guide wire catheter, a pusher catheter (intermediate member 40, see paragraph [0102])  coaxially disposed over the guide wire catheter, a pusher catheter lumen, a proximal end opening of the pusher catheter spaced distally from the dilator to define a stent graft retention region (region where implantable device 120 extends) therebetween, a manifold longitudinally receiving the pusher catheter, a sheath hub (fitting 50, see paragraph [0102])  longitudinally receiving the pusher catheter, and a sheath (sheath 38, see paragraph [0102]) arrangement longitudinally extending from the sheath hub toward the dilator, the sheath arrangement being coaxial with and surrounding the guide wire catheter and the pusher catheter, wherein a manifold port (flush port in communication with lumens 140, see paragraph [0116]) is defined by the manifold and in communication with the manifold passageway and the pusher lumen, a sheath hub port (flush port on fitting 50, see paragraph [0102]) is defined by the sheath hub and in communication with the hub passageway and an annular space defined between the sheath arrangement and the pusher catheter; introducing a third fluid such that the third fluid traverses the hub passageway and proximally in the annular space, and into the stent graft retention region, and exits the stent graft retention region at the proximal end of the sheath arrangement; see paragraph [0102]; at some point in the steps of the method, introducing a fourth fluid of saline;  within a distal end opening of the guide wire catheter such that the fourth fluid of saline traverses proximally through a guide wire lumen that longitudinally extends within the guide wire catheter and exits out of the proximal end of the guide wire catheter. see paragraph [0110].
Arnault fails to disclose introducing a second fluid of carbon dioxide within the sheath hub port such that the second fluid of carbon dioxide traverses the hub passageway and proximally in the annular 
Kolbel, from the same field of endeavor teaches a similar method as shown in Figure 1, where the method includes introducing a second fluid composing a blood soluble gas (carbon dioxide), within the port, and after a period of time subsequently introducing a third liquid within the fluid port. See page 394, col. 2, Technique section, lines 1-14. Kolbel discloses the purpose of the two step process is to reduce air in the system using a preferable trapped gas which has less harm to the body. See page 394, col. 2, lines 2-15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the step of introducing the second fluid disclosed by Kolbel within the sheath hub port, before introducing the third fluid within the sheath hub port, in order to further reduce air in the system using a preferable trapped gas which has less harm to the body.
So modified, Arnuat in view of Kolbel is interpreted to disclose introducing a second fluid of carbon dioxide within the sheath hub port such that the second fluid of carbon dioxide traverses the hub passageway and proximally in the annular space and into the stent graft retention and exits the stent graft retention region, at the proximal end of the sheath arrangement.
Since Kolbel, recognizes the amount of air present in a stent graft delivery device is a result effective variable to reduce the possibility of causing an air embolism based on the amount of fluid used to flush the device; see paragraphs [0004], [0102], [0110] and introduction section col. 2, lines 1-15 in Kolbel; it is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that the steps of flushing resulted in less  0.14 ml of air is present in the stent graft delivery device, by varying the amounts of fluid used to flush stent graft delivery device, because it would only require the optimization of a result effective variable, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 1-7, 14, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0182405 (Arnault) in view of U.S. Patent Publication Number 2010/0222637 (Kassab), U.S. Patent Publication Number 2014/0277403 (Peter)
Regarding claims 1, 4, 5, Arnault discloses as shown in Figures 2A, 4, 5A-5C, 17 a method of reducing air within a stent graft delivery device, comprising;  providing a stent graft delivery device (system 30, see paragraph [0102]) comprising a guide wire catheter (inner member 42, see paragraph [0102]), a dilator (distal tip 36, see paragraph [0102]) at a proximal end of the guide wire catheter, a pusher catheter (intermediate member 40, see paragraph [0102]) coaxially disposed over the guide wire catheter, the pusher catheter arranged relative to the guide wire catheter, a proximal end of the pusher catheter spaced distally from the dilator to define a stent graft retention region (region where implantable device 120 extends) therebetween, a manifold (handle 34, see paragraph [0102]) including a manifold passageway longitudinally receiving the pusher catheter, a sheath hub (fitting 50, see paragraph [0102]) including a hub passageway longitudinally receiving the pusher catheter, and a sheath (sheath 38, see paragraph [0102]) arrangement longitudinally extending from the sheath hub toward a proximal end of the guide wire catheter and toward the dilator, the sheath arrangement being coaxial with and surrounding the guide wire catheter and the pusher catheter, a first fluid port (flush port, see paragraph [0116]) is defined by the manifold and in communication with the manifold passageway and the pusher lumen, a second fluid port (flush port, see paragraph [0102]) is defined by the sheath hub and in communication with the hub passageway and an annular space defined between the sheath arrangement and the pusher catheter, and a third fluid port (flush port 438, see paragraph [0132]) is at a distal end of the guide wire catheter and in communication with a guide wire lumen longitudinally extending within the guide wire catheter.
 Arnault discloses flushing a first liquid within the first fluid port, whereby the first liquid traverses the manifold passageway, traverses proximally through the pusher lumen, through a proximal end opening of the pusher catheter, and into the stent graft retention region, and at least a partial amount of the first liquid exits the stent graft retention region at a proximal end of the sheath arrangement. See paragraph [0116]; Arnault discloses flushing a substance within the second fluid port; see paragraph [0102];  whereby the substance and second liquid traverses the hub passageway, traverses proximally 
Arnault fails to disclose after a period of time subsequently flushing a second liquid within the second fluid port, second liquid traverses the hub passageway, traverses proximally through the annular space and into the stent graft retention region, and at least a partial amount of the second liquid, exit the stent graft retention region at the proximal end of the sheath arrangement, the substance is a gas, blood soluble gas, or carbon dioxide, and less than 0.2 ml of air is present in the stent graft delivery device.
Kassab, from the same filed of endeavor teaches a similar method of reducing air; see paragraph [0109]; wherein the method includes the same step of flushing a lumen a specific fluid within the second fluid port for the same purpose of removing air, where the fluid is a gas, wherein the gas comprises a blood soluble gas, wherein the blood soluble gas comprises carbon dioxide. See paragraph [0109].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault by substituting the saline flushed through the second fluid port a first time, for the carbon dioxide disclosed by Kassab, because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Peter, from the same field of endeavor teaches a similar method that includes the step of flushing a second liquid (a repeated flushing) within the same port a second fluid was flushed, for the purpose of thoroughly removing air from the same system. See paragraph [0007].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the step after a period of time subsequently flushing a second liquid within the second fluid port, second liquid traverses the hub passageway, traverses proximally through the annular space and into the stent graft retention region, and at least a partial amount of the second liquid, exit the stent graft retention region at the proximal end of the sheath arrangement within the second fluid port following flushing of the second fluid in order to removing air from the same system.

Regarding claims 2, 6, Arnault discloses wherein the first liquid, third liquid, comprise saline or a liquid. See paragraphs [0139], [0142]. Arnault in view of Peter disclose the second liquid comprises saline. See paragraph See paragraph [0007].
 Regarding claim 3, Since Peter recognizes the amount of liquid is a result effective variable to reduce the possibility of causing an air embolism based on the amount of fluid used to flush the device; see paragraph [0007]; it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that the second liquid is greater than an amount of the first liquid, or an amount of the first fluid of saline is less than an amount of the third fluid of saline in order to remove more air or prevent a lager leak in first fluid port or pusher lumen, because it would only require the optimization of a result effective variable, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
 Regarding claim 7, Since Peter contemplates multiple flushings; see paragraph [0007]; and Kassab recognizes using a gas to flush a catheter; see paragraph [0109]; it is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault by to include the step of flushing another substance through the first fluid port and substituting that substance for the carbon dioxide disclosed by Kassab, in order to ensure air is removed from that part of the system and because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Regarding claim 14, Arnault discloses as shown in Figures 2A, 4, 5A-5C, 17 a method of reducing air within a stent graft delivery device, comprising; providing a stent graft delivery device (system 30, see paragraph [0102]) comprising a guide wire catheter (inner member 42, see paragraph [0102]), a dilator (distal tip 36, see paragraph [0102]) at a proximal end of the guide wire catheter, a pusher catheter (intermediate member 40, see paragraph [0102]) coaxially disposed over the guide wire catheter , a proximal end opening of the pusher catheter spaced distally from the dilator to define a stent graft retention region (region where implantable device 120 extends) therebetween, a manifold (handle 34, see paragraph [0102]) longitudinally receiving the pusher catheter, a sheath hub (fitting 50, see paragraph [0102]) longitudinally receiving the pusher catheter, and a sheath (sheath 38, see paragraph [0102]) arrangement longitudinally extending from the sheath hub toward the dilator, the sheath arrangement being coaxial with and surrounding the guide wire catheter and the pusher catheter, wherein a manifold port (flush port, see paragraph [0116]) is defined by the manifold and in communication with the manifold passageway and the pusher lumen, a sheath hub port (flush port, see paragraph [0102]) is defined by the sheath hub and in communication with the hub passageway and an annular space defined between the sheath arrangement and the pusher catheter; introducing a first fluid of saline within the manifold port such that the first fluid of saline traverses the manifold passageway, proximally through the pusher lumen, through the proximal end opening of the pusher catheter, and into the stent graft retention region, and exits the stent graft retention region at a proximal end of the sheath arrangement; see paragraph [0116]; introducing a third fluid of saline of within the sheath hub port such that the third fluid traverses the hub passageway and proximally in the annular space, and into the stent graft retention region, and exits the stent graft retention region at the proximal end of the sheath arrangement; see paragraph [0110]; and introducing a fourth fluid of saline within a distal end opening of the guide wire catheter such that the fourth fluid of saline traverses proximally through a guide wire lumen that longitudinally extends within the guide wire catheter and exits out of the proximal end of the guide wire catheter. See paragraph [0132].

Peter, from the same field of endeavor teaches a similar method that includes the step of flushing an initial fluid (a repeated flushing) within the same port a third fluid will be subsequently flushed, for the purpose of thoroughly removing air from the same system. See paragraph [0007].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the step of introducing the initial fluid disclosed by Peter within the sheath hub, prior to introducing the third fluid such that the third fluid traverses the hub passageway, proximally in the annular space, and into the stent graft retention region and exits the stent graft retention region at the proximal end of the sheath arrangement in order to thoroughly removing air from the same system.
Kassab, from the same filed of endeavor teaches a similar method of reducing air; see paragraph [0109]; wherein the method includes the same step of flushing a lumen a specific fluid within the second fluid port for the same purpose of removing air, where the fluid is a gas, wherein the gas comprises a blood soluble gas, wherein the blood soluble gas comprises carbon dioxide. See paragraph [0109].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault by substituting the initial fluid flushed through the sheath port, for the carbon dioxide disclosed by Kassab, because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Since Peter, recognizes the amount of air present in a stent graft delivery device is a result effective variable based on the amount of fluid used to flush the device; see paragraph [0007]; it is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that the steps of flushing resulted in less than 0.14 ml of air is present in the stent graft delivery device, by varying the amounts of fluid used to flush stent graft delivery device, because it would only require the optimization of a result effective variable, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Aranult is silent as to the order of operations of the flushing steps.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Since the introduction of the first fluid of saline can only come before, after, or occur concurrently with the introduction of the second fluid, the claimed order of operations represents one of a finite number of finite number of identified, predictable solutions, with a reasonable expectation of success, which has been held as obvious to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 18, Since Peter recognizes the amount of liquid is a result effective variable for the purpose of reducing the amount of air present and preventing leaks; see paragraphs [0007]; it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that the second liquid is greater than an amount of the first liquid, or an amount of the first fluid of saline is less than an amount of the third fluid of saline in order to remove more air or prevent a lager leak in first fluid port or pusher lumen, because it would only require the optimization of a result effective variable, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claims 8, 21-23 U.S. Patent Publication Number 2009/0182405 (Arnault) in view of U.S. Patent Publication Number 2003/0109886 (Keegan), U.S. Patent Publication Number 2010/0222738 (Kassab), U.S. Patent Publication Number 2014/0277403 (Peter)
Regarding claim 8,  Arnault discloses as shown in Figures 2A, 4, 5A-5C, 17 a method of reducing air within a stent graft delivery device (system 30, see paragraph [0102]), comprising; providing a stent graft delivery device comprising a guide wire catheter (inner member 42, see paragraph [0102]), a dilator (distal tip 36, see paragraph [0102]) at a proximal end of the guide wire catheter, a pusher catheter (intermediate member 40, see paragraph [0102]) coaxially disposed over the guide wire catheter, a pusher catheter lumen, a proximal end of the pusher catheter spaced distally from the dilator to define a 
Arnault fails to disclose flushing a second fluid within the sheath hub port, the second fluid comprising a blood soluble gas, the second fluid traversing proximally in the annular space and into the stent graft retention region and exiting the stent graft region at the proximal end of the sheath arrangement
.Keegan from, the same field of endeavor teaches a similar method as shown in Figure 3(u) wherein the method includes the step of flushing a first fluid traversing proximally through the pusher lumen, the proximal end of the pusher catheter, and into the stent graft retention region (via flushing opening 14), and exiting the stent graft retention region at a proximal end of the sheath arrangement, prior to delivery of the stent graft into the patient, for the purpose of removing in the air in the stent graft retention region, prior to delivery of the stent. See paragraphs [0027], [0161].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Arnault to include the step of flushing a first fluid within the manifold 
The Office interprets Arnault in view of Keegan as disclosing flushing a first fluid within the manifold port, because Arnault discloses flushing the manifold port using fluid, thus flushing with fluid for the purpose of removing air would, as suggested by Keegan, would suggest using the manifold port.
Peter, from the same field of endeavor teaches a similar method that includes the step of flushing or introducing an initial fluid and the after a period of time subsequently flushing or introducing another fluid within the same port was flushed (repeated flushing), for the purpose of thoroughly removing air from the same system. See paragraph [0007].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the step of flushing an initial fluid within the sheath hub port and then flushing the third fluid within the sheath hub port in order to thoroughly removing air from the same system.
Kassab, from the same filed of endeavor teaches a similar method of reducing air; see paragraph [0090]; wherein the method includes the same step of flushing a lumen with a fluid where the fluid is a gas, wherein the gas comprises a blood soluble gas, wherein the blood soluble gas comprises carbon dioxide. See paragraph [0090].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault in view of Keegan and Peter by substituting the initial fluid disclosed by Arnault, in view of Keegan and Peter for the carbon dioxide disclosed by Kassab, because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
So modified, Arnault in view of Kassab and Peter considered to disclose the second fluid traversing proximally in the annular space into the stent graft retention region and existing the stent graft retention region at the proximal end of the sheath arrangement.

Arnault fails to disclose flushing a first fluid within the manifold port, the first fluid traversing proximally through the pusher lumen, the proximal end of the pusher catheter, and into the stent graft retention region, and exiting the stent graft retention region at a proximal end of the sheath arrangement, contributing to a removal of air present in the stent graft delivery device, prior to delivery of the stent graft into the patient, flushing a gas within the second fluid port, whereby each of the gas and the second liquid 
Keegan from, the same field of endeavor teaches a similar method as shown in Figure 3(u) wherein the method includes the step of flushing a first fluid traversing proximally through the pusher lumen, the proximal end of the pusher catheter, and into the stent graft retention region (via flushing opening 14), and exiting the stent graft retention region at a proximal end of the sheath arrangement, prior to delivery of the stent graft into the patient, for the purpose of removing in the air in the stent graft retention region, prior to delivery of the stent. See paragraphs [0027], [0161].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Arnault to include the step of flushing a first fluid within the manifold port, the first fluid traversing proximally through the pusher lumen, the proximal end of the pusher catheter, and into the stent graft retention region, and exiting the stent graft retention region at a proximal end of the sheath arrangement, prior to delivery of the stent graft into the patient as taught by Keegan in order to reduce the air in stent graft retention region prior to delivery of the stent graft delivery device into the patient.
The Office interprets Arnault in view of Keegan as disclosing flushing a first fluid within the manifold port, because Arnault discloses flushing the manifold port using fluid, thus flushing with fluid for the purpose of removing air would, as suggested by Keegan, would suggest using the manifold port.
Peter, from the same field of endeavor teaches a similar method that includes the step of flushing or introducing an initial fluid and the after a period of time subsequently flushing or introducing another fluid within the same port was flushed (repeated flushing), for the purpose of thoroughly removing air from the same system. See paragraph [0007].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the step of flushing an initial fluid within the second fluid port following flushing of the first fluid, in order to removing air from the same system.
Kassab, from the same filed of endeavor teaches a similar method of reducing air; see paragraph [0090]; wherein the method includes the same step of flushing a lumen a second fluid where the fluid is a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault in view of Keegan and Peter by substituting the initial fluid disclosed by Arnault, in view of Keegan and Peter for the carbon dioxide disclosed by Kassab, because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
So modified, Arnault in view of Kassab and Peter considered to disclose flushing after flushing the first fluid port with the first liquid, flushing a gas within the second fluid port, and after a period of time subsequently flushing a second liquid within the second fluid port, whereby each of the gas and the second liquid traverses the hub passageway, traverses proximally through the annular space and into the stent graft retention region, and at least a partial amount of gas and at least a partial amount of second fluid exit the stent graft retention region at the proximal end of the sheath arrangement
Since Peter, recognizes the amount of air present in a stent graft delivery device is a result effective variable to reduce the possibility of causing an air embolism based on the amount of fluid used to flush the device; see paragraph [0007]; it is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that the steps of flushing resulted in less than 0.2 ml of air is present in the stent graft delivery device, by varying the amounts of fluid used to flush stent graft delivery device, because it would only require the optimization of a result effective variable, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 22, Arnault discloses as shown in Figures 2A, 4, 5A-5C, 17 a method of reducing air within a stent graft delivery device (system 30, see paragraph [0102]), comprising the steps of: providing a stent graft delivery device comprising a guide wire catheter (inner member 42, see paragraph [0102]), a dilator (distal tip 36, see paragraph [0102]) at a proximal end of the guide wire catheter, a pusher catheter (intermediate member 40, see paragraph [0102]) coaxially disposed over the 
Arnault fails to disclose first, flushing a first fluid within the manifold port, the first fluid traversing proximally through the pusher catheter lumen, the proximal end of the pusher catheter, and into the stent graft retention region, and exiting the stent graft retention region at a proximal end of the sheath arrangement; flushing a second fluid within the sheath hub port, the second fluid comprising a blood soluble gas, the second fluid traversing proximally in the annular space and into the stent graft retention region, and exiting the stent graft retention region at the proximal end of the sheath arrangement.
Keegan from, the same field of endeavor teaches a similar method as shown in Figure 3(u) wherein the method includes the step of first flushing a first fluid traversing proximally through the pusher lumen, the proximal end of the pusher catheter, and into the stent graft retention region (via flushing opening 14), and exiting the stent graft retention region at a proximal end of the sheath arrangement, 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Arnault to include the step of first flushing a first fluid within the manifold port, the first fluid traversing proximally through the pusher lumen, the proximal end of the pusher catheter, and into the stent graft retention region, and exiting the stent graft retention region at a proximal end of the sheath arrangement, prior to delivery of the stent graft into the patient as taught by Keegan in order to reduce the air in stent graft retention region prior to delivery of the stent graft delivery device into the patient.
The Office interprets Arnault in view of Keegan as disclosing flushing a first fluid within the manifold port, because Arnault discloses flushing the manifold port using fluid, thus flushing with fluid for the purpose of removing air would, as suggested by Keegan, would suggest using the manifold port.
Peter, from the same field of endeavor teaches a similar method that includes the step of flushing an initial fluid within the same port as a third fluid is later flush, for the purpose of thoroughly removing air from the same system. See paragraph [0007].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the step of flushing the initial fluid, the form of a second fluid, disclosed by Peter before the third fluid, in order to removing air from the same system. 
Kassab, from the same filed of endeavor teaches a similar method of reducing air; see paragraph [0090]; wherein the method includes the same step of flushing a lumen a second fluid where the fluid is a gas, wherein the gas comprises a blood soluble gas, wherein the blood soluble gas comprises carbon dioxide. See paragraph [0090].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault by substituting the initial fluid disclosed by Arnault in view of Peter, for the carbon dioxide disclosed by Kassab, because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

To be clear, the Office considers that it would have been obvious to of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault in view of Keegan, Kassab and Peter such that the step of flushing the first fluid was performed first, then flushing the second fluid within the sheath hub port, then flushing the third fluid within the sheath hub port, and then flushing the fourth fluid because it would only a reorder of steps without new or unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).
Regarding claim 23,  Arnault discloses as shown in Figures 2A, 4, 5A-5C, 17 a method of reducing air within a stent graft delivery device, comprising the steps of: providing a stent graft delivery device (system 30, see paragraph [0102]) comprising a guide wire catheter (inner member 42, see paragraph [0102]), a dilator (distal tip 36, see paragraph [0102]) at a proximal end of the guide wire catheter, a pusher catheter (intermediate member 40, see paragraph [0102])  coaxially disposed over the guide wire catheter, a pusher catheter lumen, a proximal end opening of the pusher catheter spaced distally from the dilator to define a stent graft retention region (region where implantable device 120 extends) therebetween, a manifold longitudinally receiving the pusher catheter, a sheath hub (fitting 50, see paragraph [0102])  longitudinally receiving the pusher catheter, and a sheath (sheath 38, see paragraph [0102]) arrangement longitudinally extending from the sheath hub toward the dilator, the sheath arrangement being coaxial with and surrounding the guide wire catheter and the pusher catheter, wherein a manifold port (flush port in communication with lumens 140, see paragraph [0116]) is defined by the manifold and in communication with the manifold passageway and the pusher lumen, a sheath hub port (flush port on fitting 50, see paragraph [0102]) is defined by the sheath hub and in communication with the hub passageway and an annular space defined between the sheath arrangement and the pusher catheter; introducing a third fluid of saline within the sheath hub port such that the third fluid o traverses 
Arnault fails to disclose introducing a first fluid of saline within the manifold port such that the first fluid of saline traverses the manifold passageway, proximally through the pusher catheter lumen, through the proximal end opening of the pusher catheter, and into the stent graft retention region, and exits the stent graft retention region at a proximal end of the sheath arrangement; introducing a second fluid being carbon dioxide; whereby less than 0.14 ml of air is present in the stent graft delivery device.
Keegan from, the same field of endeavor teaches a similar method as shown in Figure 3(u) wherein the method includes the step of first flushing a first fluid traversing proximally through the pusher lumen, the proximal end of the pusher catheter, and into the stent graft retention region (via flushing opening 14), and exiting the stent graft retention region at a proximal end of the sheath arrangement, prior to delivery of the stent graft into the patient, for the purpose of removing in the air in the stent graft retention region, prior to delivery of the stent. See paragraphs [0027], [0161].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Arnault to include the step of first flushing a first fluid within the manifold port, the first fluid traversing proximally through the pusher lumen, the proximal end of the pusher catheter, and into the stent graft retention region, and exiting the stent graft retention region at a proximal end of the sheath arrangement, prior to delivery of the stent graft into the patient as taught by Keegan in order to reduce the air in stent graft retention region prior to delivery of the stent graft delivery device into the patient.
The Office interprets Arnault in view of Keegan as disclosing flushing a first fluid within the manifold port, because Arnault discloses flushing the manifold port using fluid, thus flushing with fluid for the purpose of removing air would, as suggested by Keegan, would suggest using the manifold port.
Keegan is silent about the first fluid being saline.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault in view of Keegan to make the first flushing fluid saline because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Peter, from the same field of endeavor teaches a similar method that includes the step of flushing an initial fluid within the same port as a third fluid is later flush, for the purpose of thoroughly removing air from the same system. See paragraph [0007].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the step of flushing the initial fluid, the form of a second fluid, disclosed by Peter before the third fluid, in order to removing air from the same system. 
Kassab, from the same filed of endeavor teaches a similar method of reducing air; see paragraph [0090]; wherein the method includes the same step of flushing a lumen a second fluid where the fluid is a gas, wherein the gas comprises a blood soluble gas, wherein the blood soluble gas comprises carbon dioxide. See paragraph [0090].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault by substituting the initial fluid disclosed by Arnault in view of Peter, for the carbon dioxide disclosed by Kassab, because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Since Peter, recognizes the amount of air present in a stent graft delivery device is a result effective variable to reduce the possibility of causing an air embolism based on the amount of fluid used to flush the device; see paragraphs [0007]; it is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that the steps of flushing resulted in less than 0.14 ml of air is present in the stent graft delivery device, by varying the amounts of fluid used to flush stent graft delivery device, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

To be clear, the Office considers that it would have been obvious to of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault in view of Keegan, Kassab and Peter such that the step of flushing the first liquid was performed first, then flushing the second fluid within the sheath hub port, and then flushing the third liquid within the sheath hub port, and then flushing the fourth fluid, because it would only a reorder of steps without new or unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).
 Claims 9-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0182405 (Arnault) in view of U.S. Patent Publication Number 2003/0109886 (Keegan), U.S. Patent Publication Number 2010/0222637 (Kassab), U.S. Patent Publication Number 2014/0277403 (Peter) as applied to claims 8 and 15, above, and further in view of U.S. Patent Publication Number 2011/0270372 (Argentine)
Regarding claims 9, 10, Arnault fails to disclose closing access to the sheath hub port, prior to the flushing a first fluid step and  opening access to the sheath hub port and closing access to the manifold port, after the flushing a first fluid step and prior to the flushing a second fluid step. 
Argentine, from the same field of endeavor teaches a similar method which includes a similar port (fluid port 428) used for the same purpose of flushing fluid where the method includes closing access to the port prior to flushing a first fluid and opening access after flushing (because connector will have opened slit at least temporarily). See paragraph [0027].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault include the slit 426 disclosed Argentine within the ports disclosed by Arnault and the steps of opening and closing the fluid ports in order to ensure no fluid enters the flush ports prematurely, or avoid getting debris in the flush ports or flush lumens.

However, it is the positon office that it would have been obvious to try for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault in view Argentine such that it included flushing a first fluid prior to flushing a second fluid step and introducing a first fluid of saline step prior to introducing a second fluid of carbon dioxide because it represents one of a finite number of finite number of identified, predictable solutions, with a reasonable expectation of success, which has been held as obvious to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). The introduction of the first fluid of saline can only come before, after, or occur concurrently with the introduction of the second fluid
 Regarding claim 11, Arnault in view of Keegan discloses wherein the first fluid comprises a liquid; See paragraphs [0027], [0161] of Keegan; Arnault disclose the second fluid, and the fourth fluid comprise a liquid. See paragraphs [0102], [0110]
Regarding claim 12, Since Arnault recognizes the amount of liquid is a result effective variable for the purpose of reducing the amount of air present; see paragraphs [0102], [0110], [0142]; it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that the second fluid is greater than an amount of the first fluid in order to remove more air or prevent a lager leak in first fluid port or pusher lumen, because it would only require the optimization of a result effective variable, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 13, since Kassab teaches the blood soluble gas comprises carbon dioxide; See paragraph [0109]; the Office interprets Arnault in view of Kassab as teaching the blood soluble gas comprises carbon dioxide.
Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0182405 (Arnault) in view of U.S. Patent Publication Number 2010/0222637 (Kassab), U.S. Patent Publication Number 2014/0277403 (Peter) as applied to claim 15, above, and further in view of U.S. Patent Publication Number 2011/0270372 (Argentine)
Regarding claim 16, 17 Arnault fails to disclose closing access to the sheath hub port, prior to the flushing a first fluid step and  opening access to the sheath hub port and closing access to the manifold port, after the flushing a first fluid step and prior to the flushing a second fluid step. 
Argentine, from the same field of endeavor teaches a similar method which includes a similar port (fluid port 428) used for the same purpose of flushing fluid where the method includes closing access to the port prior to flushing a first fluid and opening access after flushing (because connector will have opened slit at least temporarily). See paragraph [0027].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault include the slit 426 disclosed Argentine within the ports disclosed by Arnault and the steps of opening and closing the fluid ports in order to ensure no fluid enters the flush ports prematurely, or avoid getting debris in the flush ports or flush lumens.
More specifically regarding claim 17, Arnault in view Argentine would still be silent as to flushing a first fluid prior to flushing a second fluid step and introducing a first fluid of saline step prior to introducing a second fluid of carbon dioxide.
However, it is the positon office that it would have been obvious to try for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault in view Argentine such that it included flushing a first fluid prior to flushing a second fluid step and introducing a first fluid of saline step prior to introducing a second fluid of carbon dioxide because it represents one of a finite number of finite number of identified, predictable solutions, with a reasonable expectation of success, which has been held as obvious to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). The introduction of the first fluid of saline can only come before, after, or occur concurrently with the introduction of the second fluid
  Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0182405 (Arnault) in view of U.S. Patent Publication Number 2010/0222637 (Kassab), U.S. Patent Publication Number 2014/0277403 (Peter) as applied to claim 15, above, and further in view of U.S. Patent Publication Number 2001/0039411 (Johansson et al.)
Regarding claim 19, Arnault fails to disclose wherein the introducing a second fluid of carbon 
dioxide has a duration of five minutes. 
Johansson, from the same field of endeavor teaches a similar method of flushing as shown in Figure 4 where the method includes the step of flushing a fluid for the duration of five minutes. See paragraph [0185].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault by substituting the amount of time of flushing the second fluid for the amount of time flushing fluid disclosed by Johansson because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0182405 (Arnault) in view of U.S. Patent Publication Number 2010/0222637 (Kassab), U.S. Patent Publication Number 2014/0277403 (Peter), U.S. Patent Publication Number 2001/0039411 (Johansson et al.), as applied to claim 19, above, and further in view of U.S. Patent Publication Number 2002/0032486 (Lazarovitz et al.)
Regarding claim 20, Arnault fails to disclose maintaining a rest position for the delivery device for a duration of ten minutes, after the introducing a first fluid of saline step, the introducing a second fluid of carbon dioxide step, the introducing a third fluid of saline step, and the introducing a fourth fluid of saline step.
Lazarovitz, from the same field of endeavor teaches a similar method of flushing a fluid as shown in Figure 2, which includes the step of maintaining a rest position when need. See paragraph [0092].
Since, Arnault recognizes the purpose of flushing is to prevent leaks; see paragraph [0142]; it is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that it included maintaining a rest position for the delivery device for a duration of ten minutes, after the introducing a first fluid of saline step, the introducing a second fluid of carbon dioxide step, the introducing .
Response to Arguments
Regarding the rejection of claims 1, 4, 5, 8, 14, 21-23 under Arnault in view of Kolbel et al. The applicant noted the Office misspelled the inventor’s name. The Office apologizes and has corrected the error.
The applicant notes the Kolbel publication was published less than one year prior to the effective filing date of the present application and that one of the authors of the publication is the same as one of the inventors of the current application.
The Office respectfully disagrees that this would exclude the Kolbel publication as prior art. 
AIA  35 U.S.C. 102(b)(1)(A)  provides that a grace period disclosure shall not be prior art to a claimed invention under AIA  35 U.S.C. 102(a)(1)  if the disclosure was made by the inventor or a joint inventor. An applicant may show that a disclosure was made by the inventor or a joint inventor by way of an affidavit or declaration under 37 CFR 1.130(a)  (an affidavit or declaration of attribution). See In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982) and MPEP § 718. 
Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982). 
However, an affidavit or declaration under 37 CFR 1.132  that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017) (finding that a declaration submitted by inventor Campbell insufficient to establish that he and Guth (now deceased) were inventors of the subject matter disclosed in a patent naming Campbell, Guth, Danziger, and Padron because "[n]othing in the declaration itself, or in addition to the declaration, provides any 
In this case, the applicant has not provided an affidavit or declaration of attribution.  The applicant has only provided a naked assertion of inventorship.  A reasonable explanation of the presence of additional authors or provided context, explanation or evidence to support their assertion that the relied-upon subject matter was the inventor’s own work is required in order to for U.S.C. 102(b)(1)(A) to apply.  The Kolbel publication includes co-authors who are completely different from the co-inventors on the current application.  There is no evidence in the record that the teachings relied on by the Office in the Kolbel publication was made by the inventor or a joint inventor, given that the coauthors of the publication and the co-inventors are almost completely different.
Applicant’s arguments with respect to the rejections of claims 1-7, 14, 15, 18 under Arnault in view of Kassab and Peter have been considered but are not persuasive. The applicant argues Arnault does not disclose the general condition of the claim.
In response, the Office respectfully disagrees. The applicant is claiming flushing a fluid in a delivery system for the purpose of reducing air in a delivery system. see paragraph [0071]. Arnault explicitly recognizes flushing a fluid in a delivery system for the purpose of reducing air in a delivery system in paragraph [0102], which is the same step to achieve the same purpose.
In Aller, the Court maintained a rejection of a process which claimed a result based on varying the conditions of temperature and acidity when the prior art taught varying the same conditions of temperature and acidity because there was a lack of “any difference in kind attributable to appellants' process--logically the improvements could flow equally well from changes in degree resulting from routine variation in temperature or acid concentration”; see 456; and “Any chemist reading the article could logically assume that higher yields might be obtainable, and by experimentally varying the conditions of temperature and acidity could find the most productive conditions” Id. at 458.

The applicant concedes the Office drew their attention to three paragraphs in Arnault which disclose separate steps of flushing; see paragraph [0102], [0116], [0132], but does not explain how they do not meet the limitations of the claim.
The Office does not rely on Arnault for teaching two flushing separated by time at the second port. 
Peter, from the same field of endeavor teaches a similar method that includes the step of flushing a second liquid (a repeated flushing) within the same port a second fluid was flushed, for the purpose of thoroughly removing air from the same system. See paragraph [0007].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the step after a period of time subsequently flushing a second liquid within the second fluid port, second liquid traverses the hub passageway, traverses proximally through the annular space and into the stent graft retention region, and at least a partial amount of the second liquid, exit the stent graft retention region at the proximal end of the sheath arrangement within the second fluid port following flushing of the second fluid in order to removing air from the same system.
Since Peter, recognizes the amount of air present in a stent graft delivery device is a result effective variable based on the amount of fluid used to flush the device; see paragraph [0007]; it is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arnault such that the steps of flushing resulted in less than 0.2 ml of air is present in the stent graft delivery device, by varying the amounts of fluid used to flush stent graft delivery device, because it would only require the optimization of a result effective variable, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The applicant does not address Arnault in view of Peter.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues Arnault fails to disclose flush fitting 50 fills an annular space between a sheath and the pusher catheter. In response, the Office respectfully disagrees. Paragraph [0102] states, Fitting 50 may further include a flush port (not shown) for evacuation of any residual air as is common in catheter preparation.  Paragraph [0102] also discloses fitting 50 is attached to sheath 38, and fitting 50 is configured with an internal valve mechanism which fluidly seals the luminal space between the walls of outer member 38 and intermediate member 40.  
It is the position of the Office that “the luminal space between the walls of outer member 38 and intermediate member 40” is the annular space between a sheath 38 and the pusher catheter 40 and that Arnault’s disclosure of “evacuation of any residual air” clearly refers to this space.  The applicant’s remarks do not address either teachings.
The applicant notes that the flushing described in paragraph [0116] is during after delivery of the device. This distinction is not relevant to a limitation in claim 1. 
The applicant argues Arnault does not provide any values for the resulting amount of evacuation, sufficient information to permit the claimed reduction in the system as a whole to occur, or otherwise provide support that one of ordinary skill in the art would have consider the specially claimed air reduction to be result effective variable, and that the examiner has not provided evidence or technical reasoning why a person of ordinary skill in the art would recognize the specific flushing steps at specific location times as being result effective.
In response, the Office respectfully disagrees. Arnault discloses in paragraphs [0004], [0102] that any residual air is undesirable and increase the chance of an air embolism. It is the position of the Office that this constitutes a suggestion of a value of zero for a resulting amount of evacuation.  Arnault’s disclosure of using a flushing port and thus (necessarily a fluid) to accomplish this constitutes information to permit the claimed reduction in the system as a whole to occur.  More specifically, more fluid would result in more reduction of air. Logic and sound scientific reasoning suggests that continuously flushing 
 The Office remains unclear why the applicant concedes in their discussion of the background of their invention in paragraph [0004] that one of ordinary skill in the art would recognize flushing fluid of delivery systems is result effective: “Before such deployment systems are introduced into a patient, saline may be introduced for flushing aspects of the deployment system to reduce the amount of trapped air”, but argues one of ordinary skill in the art would have consider the specially claimed air reduction to be result effective variable.
The applicant argue neither the Kolbel publication nor Kassab makes up for the Arnault’s deficiencies.
In response the Office respectfully disagrees. The Kolbel publication specifically discloses flushing a gas (carbon dioxide), a blood soluble gas in the form of carbon dioxide, within the port, and after a period of time subsequently flushing a second liquid within the port. See page 394, col. 2, Technique section, lines 1-14. Kolbel discloses the purpose of the two step process is to reduce air in the system using a preferable trapped gas which has less harm to the body. See page 394, col. 2, lines 2-15.
The applicant argues Kassab is neither in the same field of endeavor and is not analogous art.  In repnose, the Office respectfully disagrees. First Kassab is from the same field of endeavor as the current application.  The applicant describes their field of endeavor as generally to methods of reducing air in medical devices. See paragraph [0002]. Kassab discloses as medical device; see paragraph [0027]; and a step which would reduce air within it; see paragraph [0109]. Thus, Kassab is in exactly the same field endeavor described by the applicant in their own specification.
Regardless, Kassab is clearly reasonably pertinent to the problem of removing air from a medical device, which is the exact same problem faced by the inventors of the current application as reflected explicitly in the specification in paragraph [0002]. Since Kassab explicitly recognizes the same problem of 
The applicant argues there is no disclosure or suggestion in either Arnault or Kassab to combine both the use of liquids and gases at various locations or specific points in time to achieve air reduction.
In response, the Office respectfully disagrees. First, the applicant ignores the teachings of Peters, which recognizes the use of multiple flushing steps using liquids to reduce air. Since Kassab recognizes using gas to flush out air in a medical device, it follows that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by  Arnault to make one flushing step use gas, and have an additional step (as taught by Peters) use a liquid. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the rejection of claim 8, the applicant repeats the same arguments with respect to claim 1.  In response, the Office respectfully disagrees for largely the same reasons. The applicant argues at least one of the flushings disclosed by Arnault is to prevent blood flow through the lumen of the device after it is delivered.  The Office will note that this flushing is not used to reject claim 8. Additionally both Keegan and Peters teach flushing the delivery device prior to it being delivered.  The applicant does not address either Keegan or Peters in their remarks.
Regarding claim 14, the applicant argues claim 14 is distinguishable from the art of record for the same reasons as claims 1, 8. The Offfice respectfully disagrees for the same reasons articulated in maintaining the rejections of claims 1, 8.  Kassab, specifically recognizes flushing carbon dioxide within a medical device in order to reduce air within the medical device. See paragraph [0109]. 
Regarding unexpected results, the applicant refers to In re Marshall for standing for the proposition that an obvious rejection should be reversed if the prior art teaches a parameter is result effective for a different purpose than the applicant uses. In response, the Office respectfully disagrees. Marshall has been reviewed and does not state what the applicant argues explicitly. The most relevant portions of the opinion are the following:
Although it has long been known that pancreatic enzymes are involved in digestion, from this record it appears that applicant is the first to suggest controlling weight by decreasing the quantity of pancreatic enzymes in the small intestine. To say this would have been obvious is to resort to impermissible hindsight. 
 Moreover, the PDR appears to teach away from using effective amounts of the anesthetic oxethazaine since it expressly cautions against exceeding the recommended dose of 10-20 mg. This would not be an effective amount for controlling weight by appellant's process. Although Slayback, which discusses tests conducted solely on dogs, recognizes that higher concentrations of oxethazaine will produce "complete absence of stimulation of hormonal release," this does not negate the PDR warning with respect to the oral administration to humans. Known disadvantages of a drug which would naturally discourage the search for new uses of that drug may be taken into account in determining obviousness. See United States v. Adams, 383 U.S. 39, 52, 86 S.Ct. 708, 15 L.Ed.2d 572 (1966).
It is the position of the Office that Marshall is distinguishable from the current case for several reasons. First, Arnault recognizes flushing for the purpose of reducing air in a delivery system, which is the same purpose achieved by the claimed flushing of the current application. In Marshall, the prior art had no recognition of the unexpected result (weight loss due to turning enzymes on and off).  Second, the unexpected result (weight loss) in Marshall would not have necessarily flowed from the teachings of the prior art. Enzymes being related to digestion does not necessarily mean they could be used to stimulate weight loss.  In this case, reducing the amount of air in the delivery system would necessarily occur in the flushing step disclosed in paragraphs [0102], [0110], [0139] and [0116] of Arnault and the multiple steps of flushing disclosed in in paragraph [0142]. The amount of air reduced in the delivery system is clearly a variable based on the amount of flushing performed. It is a matter of logic and sound scientific reasoning that more flushing would reduce more of the air in the delivery system. The applicant’s statement in discussing the background of the invention that is known that “saline may be introduced for flushing aspects of the deployment system to reduce the amount of trapped air” is a clear concession that reducing trapped air is variable based on the amount of flushing. Lastly, the Court found the prior art taught away from the suggested combination. In this case, Arnault recognizes flushing once for the same 
The applicant argues their table 1 and paragraph [0071] provide evidence of unexpected results. The applicant’s table 1 and paragraph [0071] disclose different results in their own trial data. The Office is unclear how this demonstrates the results are unexpected. 
A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. See Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
The applicant has not provided any evidence that the lower results in their own trials are typical from the prior art in this field of endeavor or why a second flushing (following a first flushing with a gas) would produce an unexpected result of reduced air in a delivery system. Logic and sound scientific reasoning would seem to suggest this result since the prior art recognizes a step of flushing reduces air in a delivery system. It would follow that a second step of flushing would further reduce air in a delivery system.
The applicant’s remarks have not addressed the Office’s prior positions. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The applicant argues table 7 shows this not the case of optimization of ranges where the prior art discloses overlapping ranges. In response, the Office respectfully disagrees.  Table 7 shows more flushing produces the recognized predictable result of further reduction in air of within the delivery device. This is exactly the same issue that Ex parte The NutraSweet Co. found insufficient for overcome a prima facie case of obviousness. 
The applicant argues the prior art does not disclose what amount of reduction of air occurs or what amount remains in the system.  In response, the Office respectfully disagrees. All of the prior art (but more specifically Arnault, Kassab, Peter) recognize that a non-trivial amount of fluid flushed through a 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771